Citation Nr: 0529639	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1991 to August 1991, 
and Army National Guard service from May 1990 to May 1995, 
which included active duty for training from May 15, 1993 to 
May 29, 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
correspondence and statements from the veteran reflect that 
he is additionally pursuing claims for service connection for 
hypertension and a right leg disorder, to include the ankle, 
right knee, and hip.  However, there is no rating action in 
the record reflecting the regional office (RO)'s denial of 
these claims.  Consequently, these claims are referred to the 
RO for appropriate adjudication or other consideration.  

The Board also finds that the March 2004 Department of 
Veterans Affairs (VA) examiner's statement that the veteran's 
lumbosacral strain "has progressed to herniated disc with 
nerve root compression and IVD with L4-L5 spinal nerve 
involvement," has raised the issue of entitlement to 
intervertebral disc syndrome as secondary to the veteran's 
lumbosacral strain.  Therefore, this issue is also referred 
to the RO for appropriate adjudication.

The Board further notes that correspondence and statements 
from the veteran also reflect that he was at least at some 
point pursuing a claim for Chapter 30 educational benefits 
and the appeal of an adverse determination with respect to 
whether achievement of a vocational goal was reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.  With respect to the claim for Chapter 30 
benefits, a March 2004 letter from the RO to the veteran's 
senator reflects that the RO issued a statement of the case 
as to this claim in January 2004, and that the veteran would 
have an opportunity to respond to the statement of the case.  
A copy of this statement of the case is not in the claims 
folder, the record does not contain a final determination 
regarding the feasibility of any vocational goal under 
Chapter 31, and the record otherwise does not permit the 
Board to conclude that it currently has jurisdiction over 
either of these issues.  Consequently, these issues are also 
referred to the RO for appropriate adjudication or other 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the May 2002 reopened claim for an increased 
rating for lumbosacral strain and the September 2002 claim 
for a total rating based on individual unemployability, the 
Board's review of the record does not reflect the existence 
of any letter from the RO that would constitute a notice 
letter under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA), as to these claims.  Thus, the Board finds that 
the veteran should be provided with an additional letter 
pursuant to the VCAA as to these specific issues, advising 
him of the evidence necessary to substantiate the claims, and 
the respective obligations of VA and the veteran in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be asked to provide any 
evidence in his possession that pertains to these claims.  

The Board also finds that statements of the veteran and the 
RO indicate that there may be relevant VA vocational 
rehabilitation records that have not yet been associated with 
the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board notes that recent VA outpatient treatment 
records reflect diagnoses of dysthymia and depression 
provided by VA physician, Dr. J. L. W., who suggested in a 
June 2003 statement that the veteran's progress notes from 
November 2002 to June 2003 be reviewed in relation to the 
veteran's disability claim.  Therefore, the Board finds that 
the VCAA would also require that the veteran be afforded an 
appropriate examination and opinion as to whether it is at 
least as likely as not that any current diagnosis of 
depression or dysthymia is related to the veteran's service-
connected lumbosacral strain.

Accordingly, this case is remanded for the following action:

1.  Provide the veteran with a VCAA 
letter as to the issues of entitlement to 
an evaluation in excess of 20 percent for 
lumbosacral strain and a total disability 
rating based on individual 
unemployability, noting the evidence 
necessary to substantiate the claims and 
the respective obligations of VA and the 
veteran in obtaining such evidence.  The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to these claims.

2.  Take the steps necessary to obtain 
and associate copies of the veteran's VA 
vocational rehabilitation records with 
the claims file.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current diagnosis of 
dysthymia or depression.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
dysthymia or depression is causally 
related to his service-connected 
lumbosacral strain.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to an evaluation in 
excess of 20 percent for lumbosacral 
strain, a total disability rating based 
on individual unemployability due to 
service-connected disability, and service 
connection for depression as secondary to 
lumbosacral strain should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




